Exhibit 10.66

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

DEVELOPMENT AGREEMENT

This Development Agreement (this “Agreement”) is entered into as of May 17, 2009
(the “Effective Date”) by and between Applied Micro Circuits Corporation, a
Delaware corporation having a place of business at 215 Moffett Park Drive,
Sunnyvale, CA 94089 (“AMCC”) and Veloce Technologies, Inc., a Delaware
corporation having a place of business at 20813 Stevens Creek Boulevard, Suite
100, Cupertino, CA 95014 (“Company”). As used herein, AMCC and Company are
referred to herein individually as a “Party” and collectively, as the “Parties.”

Background

WHEREAS, concurrently with the execution of this Agreement, AMCC, Company,
Espresso Acquisition Corporation, a Delaware corporation and a wholly-owned
subsidiary of AMCC (“Merger Sub”), and Jeffrey Harrell, an individual, as
representative of the stockholders of Company, are entering into an Agreement
and Plan of Merger (the “Merger Agreement”) pursuant to which Merger Sub shall
be merged with and into Company, the separate existence of Merger Sub shall
cease and Company will continue as the surviving corporation in the merger and
shall continue its existence under the laws of the State of Delaware, in
accordance with the terms provided therein (the “Merger”); and

WHEREAS, concurrently with the execution of this Agreement and the Merger
Agreement, AMCC, Company, certain securityholders of Company and Jeffrey
Harrell, an individual, as the purchaser representative, are entering into a
Securityholder Agreement (the “Securityholder Agreement”) pursuant to which such
securityholders agree to certain voting provisions with respect to their shares
of Company common stock, and certain restrictions on the transferability
thereof, and Company agrees not to issue additional equity interests in Company
except in accordance with the terms of such agreement; and

WHEREAS, the Parties desire for Company to develop for AMCC one or more PowerPC
processors that meet certain specifications provided in the Merger Agreement,
pursuant to the terms and conditions of this Agreement and the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration received and to be received by the Parties hereunder, the Merger
Agreement and Securityholder Agreement, the Parties agree to the following:

Agreement

1. DEFINITIONS. As used in this Agreement:

1.1 “Affiliate” of a Party means any person or entity that directly or
indirectly controls, is controlled by, or is under common control with such
Party, where “control” means ownership of fifty percent (50%) or more of the
outstanding voting securities (but only as long as such person or entity meets
these requirements).

 

1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

1.2 “AMCC Confidential Information” means any and all information related to the
Project, the business of AMCC or any Affiliate of AMCC, AMCC Technology, and
Work Product, including without limitation, trade secrets, technical
information, business forecasts and strategies, marketing plans, customer and
supplier lists, personnel information, financial data, and proprietary
information of third parties provided to AMCC or its Affiliates in confidence,
that AMCC considers to be confidential or proprietary.

1.3 “AMCC Technology” means any Technology that is developed, acquired, or
otherwise obtained by AMCC either prior to or during the term of this Agreement,
other than the Work Product.

1.4 “Company Background Technology” means any Technology used by Company in
connection with the performance of the Project or incorporated by Company into
any Work Product, that is developed, acquired, or otherwise obtained by Company
prior to the commencement of the Project.

1.5 “Company Confidential Information” means any and all information related to
the business of Company or Company Background Technology, including without
limitation, trade secrets, technical information, business forecasts and
strategies, marketing plans, personnel information, financial data, and
proprietary information of third parties provided to Company, that Company
considers to be confidential or proprietary.

1.6 “Confidential Information” means AMCC Confidential Information or Company
Confidential Information.

1.7 “Intellectual Property Rights” means all copyrights, mask work rights, moral
rights, patent rights, trademark rights, trade secret rights, and any other
proprietary rights of any kind in any jurisdiction.

1.8 “Project” means the development of a PowerPC processor as described in
Section 2.1.

1.9 “Technology” means data, know-how, methods, processes, techniques,
proprietary information, specifications, protocols, schematics, designs,
diagrams, layouts, inventions (whether or not patentable), apparatuses,
hardware, products, devices, algorithms, software, software code (in any form
including source code and object code or executable code), user interfaces, and
other forms of technology.

1.10 “Work Product” means (i) all Technologies, in any stage of development,
that Company conceives, creates, develops, or reduces to practice in connection
with performing the Project, and (ii) all tangible embodiments (including
models, presentations, prototypes, reports, samples, and summaries) of each item
of such Technologies.

 

2



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

2. ENGAGEMENT

2.1 Project. Company will use diligent efforts to develop a 40 nm PowerPC
processor module as further described in Exhibit A, which meets the
specifications and the requirements provided in the Merger Agreement (as such
specifications and requirements may be amended from time to time in accordance
with the terms hereof, the “Design Requirements”). The Company will meet all of
the milestones provided in Exhibit B (the “Milestones”) by the applicable due
dates specified therein.

2.2 No Subcontracting. Company will perform the Project in accordance with the
terms of this Agreement. Company will not subcontract or otherwise delegate any
of Company’s obligations under this Agreement, without the prior written consent
of AMCC, which consent may be withheld in AMCC’s sole discretion; provided that
the Company may use third-party contractors in the Company’s discretion so long
as such contractors meet the requirements of Section 2.7 hereof and Company is
responsible for their compliance with the applicable terms and conditions of
this Agreement, including but not limited to Sections 4 and 5.5.

2.3 Facility. Company will perform the Project at […***…] in […***…], California
(the “Facility”). While on […***…] Facility, Company agrees to comply with, and
require its employees and agents to comply with, […***…] then-current access
rules and procedures, including those procedures pertaining to safety, security,
and confidentiality.

2.4 Change Orders. At any time, AMCC may propose a change to the Project
(“Change Request”). As soon as reasonably practicable, but no later than thirty
(30) days after receipt of the Change Request, Company and AMCC will discuss the
feasibility and schedule for implementing the Change Request. No Change Request
will be implemented by Company until both Parties have agreed in writing to
implement such Change Request.

2.5 Cooperation. The Parties will cooperate with and assist each other in
connection with the Project. Such cooperation and assistance will include, in
addition to any duties or responsibilities of the Parties set forth in this
Agreement, each Party providing to the other Party in a timely manner all
information and materials reasonably necessary for the other Party to perform
its obligations with respect to the Project.

2.6 Project Managers. Within two (2) days after the Effective Date, each Party
will appoint a project manager who will serve as such Party’s primary
representative for the Project (a “Project Manager”). The Project Manager for
Company must be reasonably acceptable to AMCC. Company may not change its
Project Manager without the prior written consent of AMCC which consent shall
not be unreasonably withheld. The Project Manager for AMCC must be reasonably
acceptable to the Company. AMCC may not change its Project Manager without the
prior written consent of the Company which consent shall not be unreasonably
withheld. For purposes of this Section 2.6, (i) […***…] shall be deemed to be
acceptable by the Company and (ii) […***…] shall be deemed to be acceptable by
AMCC.

 

3



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

2.7 Employee Qualifications. Company will ensure that all employees performing
the Project are highly qualified and have the requisite expertise and skill set
necessary to complete the Project.

2.8 Cost. Except as provided in Sections 2.9, 3.4 and 3.6 or as set forth in the
Merger Agreement, Company will be solely responsible for its own personnel who
are involved in the Project, including all costs and expenses related to their
employment and participation in the Project, as well as any other costs and
expenses incurred in the course of performing the Project.

2.9 […***….] AMCC will be responsible for providing Company, at AMCC’s cost and
expense, access and license to use (i) […***…] identified by Company and
approved by AMCC in the number of licenses that are reasonably required for the
development under the Project solely for purposes of performing the Project and
(ii) […***…] To the extent that AMCC has the right to do so, AMCC will supply
Company: (a) necessary technology information (e.g., […***…]; (b) necessary
[…***…] whether internally created within AMCC or supplied externally by other
parties; and (c) at AMCC’s expense, […***…]. To the extent that any of the
foregoing licenses are provided under a sublicense from AMCC, Company agrees
that its use of the foregoing will be in a manner in accordance with the
licenses granted to AMCC.

2.10 Technology Review and Project Materials. Company and AMCC will meet
periodically, but no less than quarterly, to discuss the status of the Project,
including the status of Milestones and to jointly perform technical review of
the PowerPC processor in development. Company will cooperate with AMCC in
connection with these meetings and technical review and at each such meeting
provide to AMCC all materials, information and personnel that are necessary or
relevant to such meetings and technical review and disclose in writing to AMCC
the identities of all employees and technical consultants of Company as of such
time. All documents and materials developed or created in the course of
performing the Project will be subject to inspection by AMCC during normal
business hours and with reasonable advance notice. The Company will store on
AMCC’s network all documents, data, files, and other electronic materials
created or developed in the course of performing the Project; provided that
(i) AMCC shall provide the Company with an archival image of such materials
within seven (7) days after AMCC completes its monthly archive of such materials
and (ii) the Company shall be entitled to retain an image of such materials.

2.11 Exclusive Engagement. Except with respect to the individuals and the entity
set forth on Schedule 2.11 hereof, Company agrees that, during the term of this
Agreement, Company will devote all of its employees, consultants and other
agents, and its resources, in performing the Project exclusively for AMCC.
Company will refrain from any activity and will not enter into any agreement or
make any commitment, or omit to do either of the foregoing, if such action or
inaction is inconsistent or incompatible with Company’s obligations under this
Agreement, including Company’s ability to perform the Project. Specifically,
Company will not engage in any activities to design or develop any Technology or
Intellectual Property Rights, or product, either for itself or for any third
party, other than the Project.

 

4



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

2.12 Independent Company Relationship. Company’s relation to AMCC under this
Agreement is that of an independent contractor. Nothing in this Agreement is
intended or should be construed to create a partnership, joint venture, or
employer-employee relationship between AMCC, on the one hand, and any of Company
or Company’s employees or agents, on the other hand. Company is not the agent of
AMCC and is not authorized, and must not represent to any third party that it is
authorized, to make any commitment or otherwise act on behalf of AMCC. Without
limiting the generality of the foregoing: (i) neither Company nor any of its
employees or agents is entitled to or eligible for any benefits that AMCC may
make available to its employees; (ii) AMCC will not withhold or make payments
for social security, make unemployment insurance or disability insurance
contributions, or obtain workers’ compensation insurance on behalf of Company or
any of its employees or agents; and (iii) Company is solely responsible for
filing all tax returns and submitting all payments as required by any federal,
state, local, or foreign tax authority arising from the payment of fees to
Company under this Agreement, and agrees to do so in a timely manner.

3. PAYMENT

3.1 Loan. In consideration for Company’s performance of the Project and other
promises set forth therein, AMCC has provided Company a loan in the aggregate
amount of $1.5 Million (together with any outstanding amount previously loaned
by AMCC to Company, the “Loan”) in the form attached as Exhibit C (“Promissory
Note”). Subject to the terms set forth in the Promissory Note, AMCC will forgive
repayment of up to all of the principal outstanding under the Loan, and any
accrued and unpaid interest thereon.

3.2 Warrant. In consideration for Company’s performance of the Project, within
ten (10) days after the Effective Date, AMCC will issue Company a warrant to
purchase an aggregate of 658,000 shares of common stock of AMCC, par value $0.01
per share (subject to subsequent adjustments for stock splits, stock dividends,
reverse stock splits, and the like), in the form attached as Exhibit D (the
“Warrant”).

3.3 Quarterly Payments. In consideration for Company’s performance of the
Project, during the term of this Agreement, AMCC will pay Company up to the full
quarterly payment (each, a “Quarterly Payment”), for up to twelve
(12) consecutive calendar quarters (each a “Calendar Quarter”) (or portions
thereof), commencing with the Calendar Quarter in which this Agreement is
entered into (the “Quarterly Payment Period”), subject to such shorter period
provided under Section 9.4.2 in the event of a Good Faith Allegation of Breach
(as defined in Section 9.4.2), provided that AMCC may deduct from each Quarterly
Payment for a Calendar Quarter […***…] with respect to such Calendar Quarter and
with respect to any prior Calendar Quarter that was not deducted from a
Quarterly Payment. The first Quarterly Payment hereunder shall be an amount
equal to (a) $1.5 Million, plus (b) an amount equal to $1.5 Million multiplied
by the quotient obtained by dividing (I) the number of days between the
Effective Date and June 30, 2009, inclusive, by (II) ninety-one (91) (such
amount in this clause (b), the “Stub Amount”), which shall be made on or before
July 10, 2009. The second (2nd) through eleventh (11th) Quarterly Payment
hereunder shall be an amount equal to $1.5 Million, which shall be made within
ten (10) days after the beginning of the applicable Calendar Quarter. The

 

5



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

twelfth (12th) Quarterly Payment hereunder shall be an amount equal to $1.5
Million minus the Stub Amount, which shall be made within ten (10) days after
the beginning of the Calendar Quarter. A Calendar Quarter begins on
January 1st, April 1st, July 1st, and October 1st of each applicable year. AMCC
shall have the right (upon a request by the Company), but not the obligation, to
pay Company an amount above each such Quarterly Payment in order to assist
Company in meeting expenses to perform its obligations under this Agreement,
provided that the total of all amounts paid by AMCC to Company pursuant to this
sentence (collectively, the “Prepayment”) shall be deducted from the
consideration payable by AMCC at the closing of the Merger pursuant to the
Merger Agreement.

3.4 […***…] Expenses. In addition to the Quarterly Payments referenced in
Section 3.3, AMCC will pay for costs associated with (i) a […***…] of each of
the […***…] (each as defined in the Merger Agreement), and (ii) […***…].

3.5 Exclusivity Payment. AMCC hereby acknowledges that it is not entitled to the
return of any of the Five Hundred Thousand Dollars ($500,000) “Good Faith
Deposit” made by AMCC to the Company in connection with the execution of the
exclusivity letter between the Parties dated as of March 23, 2009.

3.6 Expenses. AMCC will reimburse Company for any pre-approved, reasonable
out-of-pocket expenses, including travel expenses, incurred by Company in the
course of performing the Project.

3.7 Invoicing and Payment. For any payments required under Section 3.4 or 3.6,
Company will provide AMCC an invoice for such payment, and all undisputed
invoices will be paid by AMCC within thirty (30) days after receipt of the
invoice. All payment to Company will be made by electronic transfer of funds to
Company’s bank account as follows:

 

Bank Name:    […***…] Bank Address:    […***…] ABA No.:    […***…] Account No.:
   […***…] Swift Code:    […***…] Account Name:    […***…]

3.8 Taxes. Company will be responsible for and will indemnify and hold AMCC
harmless from payment of any and all taxes, fees, duties, and other governmental
charges, and any related penalties and interests, arising from the payment of
any fees to Company under this Agreement. The Work Product is made up of the
patent, copyright, trade secret and other intangible property interests which
have been conveyed, assigned, transferred and licensed from the Company to AMCC
pursuant to the terms of this Agreement in order to provide AMCC all of the
Company’s rights in the Work Product. The parties agree that this assignment of
the Work Product from the Company to AMCC constitutes a Technology Transfer
Agreement under the provisions of California Revenue and Taxation Code sections
6011(c)(10), 6012(c)(10) and California SBE Regulation 1507 (Title 18 of the
California Administrative Code).

 

6



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

4. CONFIDENTIALITY

4.1 Confidential Information. During the term of this Agreement, Company will be
provided with or have access to AMCC Confidential Information that is reasonably
necessary for the Project and AMCC will be provided with or have access to
Company Confidential Information related to the Project or the Work Product. All
Confidential Information remains the property of the Party disclosing the
information (the “Disclosing Party”). The Party receiving the Confidential
Information of the Disclosing Party (the “Receiving Party”) may disclose the
Confidential Information only to its employees and contractors who need to know
the Confidential Information for purposes of performing under this Agreement and
who are bound by the Receiving Party’s standard employee or contractor (as
applicable) confidentiality agreements that are no less restrictive than this
Agreement. The Receiving Party will not use the Confidential Information without
the Disclosing Party’s prior written consent except in performance under this
Agreement. The Receiving Party will take measures to maintain the
confidentiality of the Confidential Information equivalent to those measures the
Receiving Party uses to maintain the confidentiality of its own confidential
information of like importance but in no event less than reasonable measures.
The Receiving Party will give immediate notice to the Disclosing Party of any
unauthorized use or disclosure of the Confidential Information that comes to the
attention of the Receiving Party’s senior management and agrees to assist the
Disclosing Party in remedying such unauthorized use or disclosure.

4.2 Exceptions. The confidentiality obligations do not extend to Confidential
Information which the Receiving Party can prove (i) becomes part of the public
domain without the fault of the Receiving Party; (ii) is rightfully obtained by
the Receiving Party from a third party with the right to transfer such
information without obligation of confidentiality; (iii) is independently
developed by the Receiving Party without reference to or use of the Disclosing
Party’s Confidential Information, as evidenced by written records; or (iv) was
lawfully in the possession of the Receiving Party at the time of disclosure,
without restriction on disclosure, as evidenced by written records of the
Receiving Party. In addition, the Receiving Party may disclose Confidential
Information of the Disclosing Party as may be required by law, a court order, or
a governmental agency with jurisdiction, provided that before making such a
disclosure the Receiving Party first notifies the Disclosing Party promptly and
in writing and cooperates with the Disclosing Party, at the Disclosing Party’s
reasonable request and expense, in any lawful action to contest or limit the
scope of such required disclosure.

4.3 Return of Confidential Information. Upon termination or expiration of this
Agreement, the Receiving Party will return to the Disclosing Party all tangible
copies of Confidential Information of the Disclosing Party in the Receiving
Party’s possession or control which the Receiving Party no longer has the right
to possess or use and will erase from its computer systems all electronic copies
thereof.

5. WORK PRODUCT

5.1 Ownership and Assignment of Work Product. Company agrees that all Work
Product will be the sole and exclusive property of AMCC. All works of authorship
which fall

 

7



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

within the definition of “works made for hire” under the United States Copyright
Act of 1976, as amended, will be considered works made for hire and owned by
AMCC. Company hereby irrevocably and unconditionally assigns to AMCC all right,
title, and interest worldwide in and to the Work Product and all Intellectual
Property Rights thereto. Company understands and agrees that, subject to
Section 5.7 hereof, Company has no right to use the Work Product except as
necessary to perform the Project for AMCC. If any Intellectual Property Rights,
including moral rights, in the Work Product, cannot (as a matter of law) be
assigned by Company to AMCC as provided in this Section 5.1, then (i) Company
unconditionally and irrevocably waives the enforcement of such rights and all
claims and causes of action of any kind against AMCC with respect to such
rights, and (ii) to the extent Company cannot (as a matter of law) make such
waiver, Company unconditionally grants to AMCC an exclusive, perpetual,
irrevocable, worldwide, fully-paid license, with the right to sublicense through
multiple levels of sublicensees, under any and all such rights (a) to reproduce,
create derivative works of, distribute, publicly perform, publicly display,
digitally transmit, and otherwise use the Work Product in any medium or format,
whether now known or hereafter discovered, (b) to use, make, have made, sell,
offer to sell, import, and otherwise exploit any product or service based on,
embodying, incorporating, or derived from the Work Product, and (c) to exercise
any and all other present or future rights in the Work Product.

5.2 Further Assurances. At AMCC’s request, Company will use its reasonable best
efforts to cause its employees and agents to (a) cooperate with and assist AMCC,
both during and after the term of this Agreement, in perfecting, maintaining,
protecting, and enforcing AMCC’s rights in the Work Product, and (b) execute and
deliver to AMCC any documents deemed necessary or appropriate by AMCC in its
discretion to perfect, maintain, protect, or enforce AMCC’s rights in the Work
Product or otherwise carry out the purpose of this Agreement. Company hereby
irrevocably designates and appoints AMCC and its duly authorized officers and
agents as Company’s agent and attorney-in-fact to act for and on Company’s
behalf to execute, deliver and file any and all documents with the same legal
force and effect as if executed by Company, if AMCC is unable for any reason to
secure Company’s signature on any document needed in connection with the actions
described in this Section 5.2.

5.3 Disclosure of Inventions and Patent Filings. Within five (5) days after the
Effective Date, each Party will appoint a patent coordinator (a “Patent
Coordinator”) who will serve as such Party’s primary representative for
identifying material inventions included in the Work Product and filing and
prosecuting patent applications based on such inventions. The Patent Coordinator
for Company (the “Company Patent Coordinator”) must be reasonably acceptable to
AMCC. Company may not change the Company Patent Coordinator without the prior
written consent of AMCC which consent shall not be unreasonably withheld. The
Patent Coordinator for AMCC (the “AMCC Patent Coordinator”) must be reasonably
acceptable to the Company. AMCC may not change the AMCC Patent Coordinator
without the prior written consent of the Company which consent shall not be
unreasonably withheld. For purposes of this Section 5.3, (i) […***…] shall be
deemed to be acceptable by the Company and (ii) […***…] shall be deemed to be
acceptable by AMCC. The Company Patent Coordinator will ensure that its
employees and contractors promptly disclose all inventions included in the Work
Product to the Company Patent Coordinator using an invention disclosure form
approved by AMCC. The Patent Coordinators of both Parties will meet on a regular
basis, and no less frequently than once

 

8



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

per Calendar Quarter, to discuss all invention disclosures made by Company’s
employees and contractors during the prior Calendar Quarter and which of those
inventions will result in patent filings, provided that any decision regarding
whether a patent application will be filed based on such invention will be made
entirely by AMCC in its sole and absolute discretion. The Company Patent
Coordinator will ensure that the inventors are available to meet with and
otherwise cooperate with and assist AMCC and its patent counsel to promptly
prepare and file the patent applications, including reviewing and providing
comments on any draft application or draft response to office and to execute all
inventor declarations and assignments. It is expected that each inventor may be
required to spend twenty (20) or more hours in connection with the preparation
and filing of each application and ten (10) or more hours in connection with the
preparation and filing of each response to an office action. Company will ensure
that each inventor is available to devote such time to ensure that all patent
applications and responses to office actions are filed promptly. AMCC shall be
responsible for all out-of-pocket expenses associated with the any patents filed
in accordance with this Agreement. AMCC shall provide substantially similar
invention incentives to the Company’s employees that AMCC provides its own
employees.

5.4 License to Company Background Technology. If Company uses any Company
Background Technology in the course of performing the Project or incorporates
any Company Background Technology in any Work Product, Company unconditionally
grants to AMCC a non-exclusive, perpetual, irrevocable, worldwide, transferable,
fully-paid, royalty-free right and license, with the right to sublicense through
multiple levels of sublicensees, under all of Company’s Intellectual Property
Rights in any and all Company Background Technology (a) to reproduce, create
derivative works of, distribute, publicly perform, publicly display, digitally
transmit, and otherwise use the Work Product in any medium or format, whether
now known or hereafter discovered, (b) to use, make, have made, sell, offer to
sell, import, and otherwise exploit any product or service based on, embodying,
incorporating, or derived from the Work Product, and (c) to exercise any and all
other present or future rights in the Work Product.

5.5 Third-Party Technology. Any Technology (i) licensed or obtained by Company
from any third party or (ii) which Company knows is owned by any third party or
infringes any third party’s Intellectual Property Rights (including any pending
patent applications) (collectively, “Third-Party Technology”) shall not be used
by Company in the performance of Project unless, such Third-Party Technology has
been specifically identified and its use approved by AMCC in writing.

5.6 License to AMCC Technology. AMCC hereby grants Company a non-exclusive,
non-transferable, fully-paid, royalty-free, limited right and license, without
the right to sublicense, to use any AMCC Technology provided by AMCC to Company
and Work Product solely for purposes of performing the Project as required under
and during the term of this Agreement.

5.7 License to Work Product. Notwithstanding anything in this Agreement to the
contrary, upon a final determination of AMCC’s material breach of this Agreement
in accordance with Section 9.4 hereof, AMCC grants to Company a non-exclusive,
perpetual,

 

9



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

worldwide, fully paid, royalty-free license under all of AMCC’s Intellectual
Property Rights in the Work Product to (i) design, develop, make, have made,
use, sell, offer for sale, import, or export any product and (ii) use, prepare
derivative works of, reproduce, distribute, display, and perform any copyrighted
materials included in the Work Product solely for purposes of designing,
developing, and manufacturing any product (the “Work Product License”), provided
that Company may not transfer or sublicense any of these rights, except Company
may assign these rights to a third party solely in connection with the sale of
all or substantially all of Company’s business and assets, whether through
merger, sale of stock, sale of assets, by operation of law or otherwise.
Contrary provisions notwithstanding, during the pendency of the process set
forth in Section 9.4 as initiated by Company, the Work Product License granted
pursuant to this Section 5.7 shall be for internal use only and may not be
assigned, provided however that Company may disclose Work Product and this
Section 5.7 to potential customers, acquirers and investors subject to a written
obligation of confidentially as protective of the Work Product as those
obligations of confidentiality set forth herein

6. DUTY TO NOTIFY. Company shall provide AMCC with prompt written notice of any
material breach by Company of this Agreement after the Company becomes aware, or
should reasonably have become aware, of such material breach.

7. COMPANY REPRESENTATIONS AND WARRANTIES

7.1 Representations, Warranties and Covenants of AMCC. AMCC represents, warrants
and covenants to Company that:

7.1.1 AMCC has full right, power and authority to enter into this Agreement, to
perform its obligations in accordance with this Agreement, and to grant the
licenses granted to Company under this Agreement;

7.1.2 AMCC will comply with all laws, rules, judgments and regulations relating
to its performance under this Agreement;

7.1.3 AMCC will manage the Project in a professional and workmanlike manner and
dedicate sufficient resources, including qualified personnel to manage the
Project in a timely manner; and

7.1.4 To the best knowledge of AMCC, none of the AMCC Technology provided to
Company, when used as permitted under this Agreement, will infringe or
misappropriate, as the case may be, any Intellectual Property Rights of any
third party.

7.2 Representations, Warranties and Covenants of Company. Company represents,
warrants and covenants to AMCC that:

7.2.1 Company has full right, power and authority to enter into this Agreement,
to perform its obligations in accordance with this Agreement, and to assign the
rights in the Work Product and to grant the licenses granted to AMCC under this
Agreement;

 

10



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

7.2.2 Company will comply with all laws, rules, judgments and regulations
relating to its performance under this Agreement;

7.2.3 to the best knowledge of Company, neither the performance of the Project
by Company nor the use of any Work Product by AMCC will infringe or
misappropriate, as the case may be, any Intellectual Property Rights of any
third party;

7.2.4 Company will not grant, directly or indirectly, any right or interest in
the Work Product to any other person;

7.2.5 Company will perform the Project in a professional and workmanlike manner
and dedicate sufficient resources, including qualified personnel to perform the
Project in a timely manner;

7.2.6 before being allowed to begin performing the Project, all individuals
(including employees and agents) who contribute to or participate in the
conception, creation, or development of the Work Product will have
unconditionally and irrevocably assigned in writing all of their right, title
and interest in and to the Work Product to Company; and

7.2.7 as of the date hereof, Company knows of no facts or circumstances that
would impair, limit, or delay its performance of the Project in accordance with
this Agreement.

7.3 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED
IN SECTIONS 7.1 AND 7.2, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND, WHETHER EXPRESS, IMPLIED, OR STATUTORY, UNDER THIS AGREEMENT. EACH
PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

8. INDEMNIFICATION.

8.1 IP Indemnification by Company. Company will indemnify, defend and hold AMCC,
and its Affiliates, manufacturers, distributors, and customers (collectively,
the “AMCC Indemnified Parties”) harmless from and against any demands, claims or
suits by any third party for losses, damages, liabilities, costs and expenses
(including reasonable attorney’s fees and expenses), directly or indirectly
arising from Company’s breach of Section 5.5 or 7.2.3.

8.2 IP Indemnification by AMCC. AMCC will indemnify, defend, and hold Company
harmless from any demands, claims or suits by any third party for losses,
damages, liabilities, costs and expenses (including reasonable attorney’s fees
and expenses) directly or indirectly arising from AMCC’s breach of
Section 7.1.4.

8.3 Cross Indemnification. Each Party shall indemnify, defend and hold the other
Party and the other Party’s Affiliates harmless from and against any demands,
claims or suits by

 

11



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

any third party for losses, damages, liabilities, costs and expenses (including
reasonable attorney’s fees and expenses) directly or indirectly arising from
(i) breach of representations or warranties by the indemnifying Party; or
(ii) intentional misconduct or gross negligence by the indemnifying Party or its
employees or agents in the course of performing under this Agreement.

8.4 Indemnification Conditions. A Party’s obligation to indemnify as provided in
this Agreement is conditioned upon (i) the indemnified Party promptly notifying
the indemnifying Party in writing within a reasonable period of time of any and
all claims for which the indemnified Party is entitled to indemnification,
provided, however, that any failure on the part of such indemnified Party to so
notify the indemnifying Party shall not limit any of the indemnified Party’s
rights to indemnification under this Section 8 except to the extent such failure
materially prejudices the defense of such claim, (ii) giving the indemnifying
Party sole control of the defense thereof and any related settlement
negotiations, provided, however, that if an indemnified Party reasonably
determines that a conflict of interest exists in respect of such claim, such
indemnified Party will have the right to employ separate counsel to represent
such indemnified Party and in that event the reasonable fees and expenses of
such separate counsel (but not more than one separate counsel and local counsel
for all indemnified Parties) shall be paid by such indemnifying Party, and
(iii) the indemnified Party cooperating and, at the indemnifying Party’s request
and expense, assisting in such defense. The indemnified Party may participate in
the defense of the claim with counsel of its own choosing at its own expense,
subject to the indemnifying Party’s obligation to pay the fees and expenses of
such separate counsel (but not more than one separate counsel and local counsel
for all indemnified Parties) pursuant to clause (ii) of this Section 8.4 in the
event a conflict exists. The indemnifying Party may not settle any such claim
without the indemnified Party’s prior written consent to the extent that any
such settlement affects the rights or liabilities of the indemnified Party,
which consent shall not be unreasonably withheld or delayed, provided, however,
that indemnified Party may withhold its consent to any settlement that does not
include a full general release of all the claims against all of such party’s
Indemnified Parties contemplated by the demand, claim or suit from all other
parties to such matter or that requires such Party or any of its Affiliates to
perform any covenant or refrain from engaging in any activity.

8.5 Limitation on Liability. EXCEPT FOR ANY INDEMNIFICATION OBLIGATION OF EITHER
PARTY PROVIDED IN SECTIONS 8.1, 8.2, OR 8.3 OR BREACH OF SECTION 2.11, 4, 5 or 9
BY EITHER PARTY, (I) IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION LOST PROFITS) ARISING FROM ITS PERFORMANCE UNDER THIS AGREEMENT
REGARDLESS OF THE THEORY OF RECOVERY AND REGARDLESS OF WHETHER EITHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND (II) EACH PARTY’S TOTAL
CUMULATIVE LIABILITY IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT OR
TORT OR OTHERWISE, WILL […***…]

 

12



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

8.6 Termination of the Indemnification Obligations. Subject to any
indemnification obligation under the Merger Agreement, either Party’s
indemnification obligations under this Agreement shall terminate upon the
closing of the Merger.

9. TERM AND TERMINATION

9.1 Term. This Agreement will commence on the Effective Date and, unless
terminated earlier as provided in Section 9.2 or 9.3, automatically terminate
upon the earlier of: (i) the closing of the Merger; or (ii) AMCC’s written
notice to Company that AMCC will not acquire Company delivered pursuant to
Section 7.1 of the Merger Agreement.

9.2 Termination by AMCC. AMCC may terminate this Agreement, effective
immediately upon written notice to Company, in the event Company is in material
breach of this Agreement, the Merger Agreement or the Securityholder Agreement.
Company shall be deemed to be in material breach of this Agreement only if:
(i) except with respect to a matter subject to clause (iii) or (iv) hereof,
Company refuses to perform any of its obligations under this Agreement, which
failure is not cured within fifteen (15) days after the Company has received
written notice of such failure, (ii) Company fails to strictly meet any of the
Milestones by the applicable due date, which failure is not cured within ninety
(90) days after the Company has received written notice of such failure,
(iii) any breach of the first or third sentence of Section 2.11, provided that,
in the event such breach under this clause (iii) is curable, the Company shall
be in breach in the event such failure is not cured within thirty (30) days
after the Company has received written notice of such failure; or (iv) Company
breaches any of its obligations under this Agreement relating to AMCC
Confidential Information or Intellectual Property Rights of AMCC or otherwise
violates any Intellectual Property Rights of AMCC, provided that, in the event
such breach under this clause (iv) is curable, the Company shall be in breach in
the event such failure is not cured within thirty (30) days after the Company
has received written notice of such failure.

9.3 Termination by Company. Company may terminate this Agreement, effective
immediately upon written notice to AMCC, in the event AMCC is in material breach
of this Agreement or the Merger Agreement. AMCC shall be deemed to be in
material breach of this Agreement only if AMCC refuses or fails to make the
Loan, issue the Warrant or pay any undisputed payment obligation under this
Agreement, which failure is not cured within thirty (30) days after AMCC has
received written notice of such failure.

 

13



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

9.4 Effects of Termination.

9.4.1 Upon termination of this Agreement for any reason or earlier as requested
by AMCC, Company will deliver to AMCC any and all documents, prototypes,
samples, and other materials (including all copies thereof) in Company’s
possession or control that contain, summarize, or disclose any Work Product (in
whatever stage of development or completion) or any AMCC Technology provided by
or on behalf of AMCC to Company.

9.4.2 In the event of the Company’s written allegation, made to AMCC in good
faith, that (Y) AMCC is in material breach of its obligations under this
Agreement and failed to timely cure such breach within the time period(s)
provided herein, or (Z) AMCC has failed to acquire the Company in breach of
AMCC’s obligation under the Merger Agreement (either event, a “Good Faith
Allegation of Breach”): (i) during the first ten (10) Calendar Quarters in the
Quarterly Payment Period, AMCC shall continue to make the Quarterly Payments in
accordance with the schedule in Section 3.3 hereof for up to the two
(2) Calendar Quarters immediately following the Calendar Quarter in which the
Good Faith Allegation of Breach occurs; (ii) in the eleventh (11th) Calendar
Quarter in the Quarterly Payment Period, AMCC shall continue to make the
Quarterly Payment in accordance with the schedule in Section 3.3 hereof for up
to the last Calendar Quarter in the Quarterly Payment Period and shall make a
payment of up to […***…] to Company for the first Calendar Quarter immediately
following the Quarterly Payment Period within ten (10) days after the beginning
of such Calendar Quarter; and (iii) in the twelfth (12th) Calendar Quarter in
the Quarterly Payment Period, AMCC shall make a payment of up to […***…] to
Company for each of the two (2) Calendar Quarters immediately following the
Quarterly Payment Period within ten (10) days after the beginning of each such
Calendar Quarter (the last day of such period in which AMCC is required to make
a payment to Company pursuant to this sentence, the “Resolution Deadline”);
provided that, notwithstanding the foregoing, AMCC shall not be required to make
any payment to Company pursuant to this sentence at or after it is finally
determined pursuant to the terms hereof that AMCC did not commit the material
breach alleged by Company in the Good Faith Allegation of Breach. Provided that
Company has acted in good faith and in full compliance with the procedures for
resolution set forth herein, in the event the matter subject to the Good Faith
Allegation of Breach has not been finally resolved pursuant to the procedures
set forth in Section 9.4.4 by the Resolution Deadline solely as a result of the
request by the arbitrator or other body selected by the parties to finally
determine such matter, AMCC shall pay Company an amount of up to […***…] for the
Calendar Quarter immediately following the Resolution Deadline, which payment
shall be pro rated to equal (X) […***…] multiplied by (Y) (I) the number of days
elapsed between the Resolution Deadline and the date it is finally determined
pursuant to the terms hereof whether AMCC committed the material breach alleged
by Company in the Good Faith Allegation of Breach (the “Resolution Date”) or, if
the Resolution Date does not occur within such Calendar Quarter, ninety-one
(91), divided by (II) ninety-one (91), which shall be payable on the Resolution
Date or the end of such Calendar Quarter, as applicable. Notwithstanding
anything herein to the contrary, AMCC shall not be required to make any payments
to Company pursuant to Section 3.3 or this Section 9.4.2 unless during the full
Calendar Quarter for which Company receives or is entitled to receive payment
from AMCC, Company performs its obligations under this Agreement. In the event
Company fails to perform its obligations under this Agreement during any such
Calendar Quarter, Company shall promptly return the payment made by AMCC
corresponding to such Calendar Quarter to AMCC in full.

 

14



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

9.4.3 In the event it is finally determined in accordance with the procedures
set forth in Section 9.4.4 (the date of such final determination, the
“Determination Date”) that AMCC committed a material breach of its obligations
under this Agreement pursuant to Section 9.3 (a “Breach”), AMCC shall, within
ten (10) days following the Determination Date, pay Company […***…] (the “Breach
Payment”) and the Work Product License shall become effective; provided that
such Breach Payment and Work Product License are in addition to the rights and
remedies provided to Company in this Agreement (at law or in equity). In the
event the amount of the final award to be delivered by AMCC to Company, or the
dollar amount equivalent of the obligation incurred by AMCC in order to comply
with a remedy of specific performance (as reasonably determined by AMCC), for
such Breach (the “Final Award”) exceeds the amount of the Breach Payment, such
Final Award shall be reduced by the full amount of the Breach Payment. In the
event that such Final Award is less than the amount of the Breach Payment,
Company shall either (I) pay AMCC the amount equal to the Breach Payment less
the Final Award within fifteen (15) days following the date of determination of
the Final Award, or (II) grant AMCC a non-exclusive, perpetual, worldwide, fully
paid, royalty-free license under all of Company’s Intellectual Property Rights
in all Technologies, in any stage of development, that Company conceives,
creates, develops, or reduces to practice in connection with performing the
Project, and (ii) all tangible embodiments (including models, presentations,
prototypes, reports, samples, and summaries) of each item of such Technologies,
in each case developed on or after the Determination Date.

9.4.4 Arbitration.

(a) Either Party may elect fast-track arbitration with respect to whether
(i) AMCC is in material breach of its obligations under this Agreement or
(ii) AMCC has failed to acquire the Company in breach of AMCC’s obligations
under the Merger Agreement. Such arbitration shall be conducted pursuant to an
arbitration procedure under which the Parties shall jointly select within
fifteen (15) days of the Demand (as defined below) an independent arbitrator
with the relevant industry and technical background but with no prior, existing
or potential business relationship with either Party or an entity controlled by,
controlling or under common control with either Party. If for whatever reason
the Parties cannot mutually agree on an independent arbitrator within fifteen
(15) days, Judicial Arbitration Mediation Services shall appoint an arbitrator
it deems to have reasonable relevant industry and technical background. The
location of such arbitration shall be in the County of Santa Clara, California
or as otherwise mutually agreed upon by the Parties. Upon the request of either
Party, the arbitrator will hear each Party’s presentation within forty-five
(45) days of such selection. The arbitrator will rule within thirty (30) days
following the conclusion of such presentation by the Parties.

(b) Such arbitration shall be conducted according to the Commercial Arbitration
Rules of the American Arbitration Association, as such rules shall be in effect
on the date of delivery of a written demand for arbitration (“Demand”), except
to the extent that such rules are inconsistent with the provisions set forth in
this Agreement.

 

15



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

(c) Any award by the arbitrator shall be accompanied by a written opinion
setting forth the findings of fact and conclusions of law relied upon in
reaching the decision. The award rendered by the arbitrator shall be final,
binding and non-appealable, and judgment upon such award may be entered by any
court of competent jurisdiction. The Parties agree that the existence, conduct
and content of any arbitration shall be kept confidential and no Party shall
disclose to any person any information about such arbitration, except as may be
required by law, including but not limited to applicable rules and regulations
of the Securities and Exchange Commission, or by any governmental authority or
for financial reporting purposes in each Party’s financial statements and except
in court proceedings to enforce this arbitration provision or any award
hereunder or to obtain interim relief.

(d) Each Party shall pay the fees of its own attorneys, expenses of witnesses
and all other expenses and costs in connection with the presentation of such
Party’s case. The remaining costs of the arbitration, including without
limitation, fees of the arbitrator, costs of records or transcripts and
administrative fees shall be borne equally by the Parties.

(e) The arbitrator’s role shall be limited to determining whether (i) AMCC is in
material breach of its obligations under this Agreement or (ii) AMCC has failed
to acquire the Company in breach of AMCC’s obligations under the Merger
Agreement.

(f) Notwithstanding the dispute resolution procedure set forth in this Section,
any Party may apply to a court as set forth in Section 10.1 to enforce the
agreement to arbitrate.

9.5 Survival. Sections 1, 4, 5.1, 5.2, 5.3 (solely with respect to inventions
made during the term of the Agreement), 5.4, 5.5, 5.7, 7, 8, 9.4, 9.5 and 10
will survive any termination or expiration of this Agreement. In addition, to
the extent any defined terms herein are incorporated by reference into the
Merger Agreement, such terms shall survive until the termination of the Merger
Agreement (after giving effect to any survival provisions set forth therein).

10. GENERAL PROVISIONS

10.1 Governing Law; Venue; Consent to Jurisdiction.

10.1.1 This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Delaware (without giving effect
to principles of conflicts of laws).

10.1.2 Subject to the provisions of Section 9.4, any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement (each a “Legal Proceeding”) shall be brought or otherwise
commenced exclusively in any state or federal court located in the County of
Santa Clara, State of California. Each Party:

(a) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the County of Santa Clara, State of
California (and each appellate court located in the State of California), in
connection with any Legal Proceeding;

 

16



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

(b) agrees that service of any process, summons, notice or document by U.S. mail
addressed to such Party at the address contemplated under Section 10.5 shall
constitute effective service of such process, summons, notice or document for
purposes of any such Legal Proceeding;

(c) agrees that each state and federal court located in the County of Santa
Clara, State of California, shall be deemed to be a convenient forum; and

(d) agrees not to assert (by way of motion, as a defense or otherwise), in any
such Legal Proceeding commenced in any state or federal court located in the
County of Santa Clara, State of California, any claim by either AMCC or Company
that it is not subject personally to the jurisdiction of such court, that such
Legal Proceeding has been brought in an inconvenient forum, that the venue of
such proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

10.2 Nonsolicitation; No Hire. From the date of this Agreement until the earlier
to occur of the closing of the Merger and the […***…] of the date of termination
of this Agreement (the “Applicable Period”), neither Party will directly or
indirectly encourage or solicit any employee or consultant to leave the employ
of the other without the other Party’s prior written consent. During the
Applicable Period, AMCC shall not hire any employee or technical consultant (or
former employee or technical consultant) of Company except for such current or
former employees or technical consultants of Company who provided services to
AMCC in any capacity on or after the date that is […***…]. During the Applicable
Period, Company shall not hire any employee or technical consultant (or former
employee or technical consultant) of AMCC except for (a) such current or former
employees or technical consultants of AMCC who provided services to Company in
any capacity on or after the date of incorporation of Company and (b) such
individuals set forth on Schedule 10.2 hereof.

10.3 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any person or entity or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to persons, entities or circumstances other than
those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.

10.4 No Assignment. This Agreement and Company’s rights and obligations under
this Agreement may not be assigned, delegated, or otherwise transferred, in
whole or in part, by operation of law or otherwise, by Company without AMCC’s
express prior written consent. AMCC may assign this Agreement to an Affiliate or
to a third party in connection with the sale of all or substantially all of
AMCC’s business and assets relating to this Agreement, whether by merger, sale
of assets, sale of stock or otherwise. Any attempted assignment, delegation, or
transfer in violation of the foregoing will be null and void.

 

17



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

10.5 Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
fax number or address listed on the signature page by fax, courier, by certified
or registered mail (postage prepaid and return receipt requested), or by a
nationally-recognized overnight carrier. Notice will be effective upon receipt
or refusal of delivery. Each Party may change its address for receipt of notice
by giving notice of such change to the other Party.

10.6 Remedies. Each Party’s remedies for any breach of this Agreement by the
other Party will include damages, injunctive relief, specific performance, and
restitution. Each Party acknowledges that any breach of this Agreement by the
other Party would cause irreparable injury to such Party for which monetary
damages would not be an adequate remedy and, therefore, such Party will be
entitled to injunctive relief (including specific performance). The rights and
remedies provided to each Party in this Agreement are cumulative and in addition
to any other rights and remedies available to such Party at law or in equity.

10.7 Waiver. All waivers must be in writing and signed by the Party to be
charged. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver of any other provision or of such provision
on any other occasion.

10.8 Entire Agreement; Amendments. This Agreement, the Merger Agreement and the
Securityholder Agreement are the final, complete, and exclusive agreement of the
Parties with respect to the subject matter hereof and supersede and merge all
prior or contemporaneous communications and understandings between the Parties.
This Agreement may not be amended, modified, altered or supplemented other than
by means of a written instrument duly executed and delivered on behalf of each
Party.

10.9 Exhibits; Schedules. The Exhibits and Schedules attached hereto are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.

10.10 References to this Agreement. Numbered “Sections” herein contained refer
to sections of this Agreement unless otherwise expressly stated.

10.11 Force Majeure. No Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and no Party shall be deemed
in breach of its obligations, if such failure or delay is due to any event or
circumstance beyond that Party’s reasonable control, including fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions, revolutions, strikes, and labor disputes; provided,
however that such Party promptly notifies the other Party of the nature and
duration of the force majeure event and resumes performance as soon as possible.

 

18



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

APPLIED MICRO CIRCUITS CORPORATION     VELOCE TECHNOLOGIES, INC. Signed:  

/s/

    Signed:  

/s/

Name:  

Robert Gargus

    Name:  

Jeffrey Harrell

Title:  

Senior Vice President and Chief Financial Officer

    Title:  

President and Chief Executive Officer

Address:  

215 Moffett Park Drive

    Address:  

20813 Stevens Creek Blvd., Suite 100

    Sunnyvale, CA 94089         Cupertino, CA 95014                 Fax No.:  

(408) 542-8600

    Fax No.:  

(408) 351-0208

[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT

 



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT A

PRODUCT MODULE DESCRIPTION

[…***…]

 

A-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT B

MILESTONES

[…***…]

 

A-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT C

PROMISSORY NOTE

 

C-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT D

WARRANT

 

D-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

SCHEDULE 2.11

[…***…]

 

A-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

SCHEDULE 10.2

[…***…]